

115 HR 4802 IH: Streamlining and Expediting Approval for Communications Technologies Act
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4802IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Kinzinger introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Oversight and Government Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo track applications to locate or modify communications facilities on Federal real property, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Streamlining and Expediting Approval for Communications Technologies Act. 2.Tracking of applications to locate or modify communications facilities on Federal real property (a)Tracking by Senior Real Property Officers (1)In generalFor the first fiscal year that begins more than 1 year after the date of the enactment of this Act, and each fiscal year thereafter, the Senior Real Property Officer of a covered agency shall track applications to locate or modify communications facilities on covered assets of such agency.
 (2)Information includedThe tracking required by paragraph (1) shall include tracking of— (A)the number of applications described in such paragraph that are—
 (i)received; (ii)approved; and
 (iii)denied; (B)in the case of an application described in such paragraph that is denied, the reasons for the denial;
 (C)the amount of time between the receipt of an application described in such paragraph and the issuance of a final decision on such application;
 (D)in the case of an application described in such paragraph with respect to which the agency is not in compliance with a deadline for action that is imposed by statute or regulation or has not achieved a performance goal included in a performance plan of the agency under section 1115(b) of title 31, United States Code, the reasons for the delay; and
 (E)the cost to the agency of considering applications described in such paragraph. (3)Reports (A)From SRPOs to NTIANot later than 90 days after the end of each fiscal year for which the Senior Real Property Officer of a covered agency is required under paragraph (1) to track applications described in such paragraph, the Senior Real Property Officer shall submit to the Assistant Secretary a report on the tracking of such applications during such fiscal year that includes the information described in paragraph (2).
 (B)From NTIA to CongressNot later than 180 days after the end of each fiscal year for which the Senior Real Property Officer of a covered agency is required under paragraph (1) to track applications described in such paragraph, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—
 (i)the information described in paragraph (2) that was contained in each report submitted by a Senior Real Property Officer under subparagraph (A) for the fiscal year;
 (ii)an analysis of the speed and efficiency of the consideration by each covered agency of such applications during the fiscal year; and
 (iii)any recommendations on how to improve the process of considering such applications that the Assistant Secretary considers appropriate.
 (4)Response to inquiriesBeginning on the first day of the first fiscal year for which the Senior Real Property Officer of a covered agency is required under paragraph (1) to track applications described in such paragraph, the Senior Real Property Officer shall respond to an inquiry about the status of such an application from the applicant not later than 7 days after the date on which the Senior Real Property Officer receives the inquiry.
 (b)Inclusion of goals in agency performance plansBeginning with the first performance plan that the head of a covered agency is required to make available under section 1115(b) of title 31, United States Code, after the date that is 60 days after the date of the enactment of this Act, the head of the agency shall include in such plan performance goals for the speed and efficiency of the consideration by the agency of applications described in subsection (a)(1).
 (c)Covered agency definedIn this section, the term covered agency means an agency for which a Senior Real Property Officer is designated under Executive Order 13327 (69 Fed. Reg. 5895).
			